Case: 20-10994    Document: 00516209171        Page: 1   Date Filed: 02/18/2022




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 February 18, 2022
                                No. 20-10994
                                                                   Lyle W. Cayce
                                                                        Clerk
   James W. Newsom,

                                                         Plaintiff—Appellee,

                                    versus

   Reliance Standard Life Insurance Company,

                                                      Defendant—Appellant.
                           consolidated with
                             _____________

                               No. 21-10519
                             _____________

   James W. Newsom,

                                                         Plaintiff—Appellee,

                                    versus

   Reliance Standard Life Insurance Company,

                                                      Defendant—Appellant.


                 Appeals from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CV-1446
Case: 20-10994     Document: 00516209171         Page: 2     Date Filed: 02/18/2022




                                    No. 20-10994
                                  c/w No. 21-10519


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
          This is an Employee Retirement Income Security Act (ERISA) case.
   Lereta, LLC maintained an ERISA-governed benefits plan that provided
   short-term disability (STD) and long-term disability (LTD) to its employees,
   including James W. Newsom. Reliance Standard Life Insurance Company
   issued the policies that funded these benefits and served as the benefits
   claims administrator.     Newsom filed this suit following Reliance’s
   determination that he was ineligible for LTD benefits. The parties agreed to
   a trial upon submission of documentary evidence but disagreed upon the
   issues properly before the district court. The district judge entered an order
   in favor of Newsom, both finding that he was eligible for LTD benefits and
   awarding them. Reliance appealed.
          We affirm the judgment of the district court as to Newsom’s eligibility
   for LTD benefits and alleged date of disability. But we vacate the judgment
   as to Newsom’s entitlement to LTD benefits and remand with instructions
   for the district court to remand Newsom’s claim to the administrator for
   further proceedings consistent with this opinion.
                                        I.
          In 2017, Newsom worked as a software architect for Lereta, where he
   had been employed for 23 years. He had health problems dating back to 1999,
   including chronic fatigue syndrome, fibromyalgia, depression, and attention
   deficit hyperactivity disorder. By September 2017, his health deteriorated to
   the point that he could no longer work a 40-hour week. Lereta reduced
   Newsom’s scheduled work week to 32 hours (eight hours per day, Monday
   through Thursday), which was still considered full time. But Newsom was
   unable consistently to work even a full 32-hour week. He was last scheduled




                                         2
Case: 20-10994        Document: 00516209171              Page: 3       Date Filed: 02/18/2022




                                         No. 20-10994
                                       c/w No. 21-10519
   to work 32 hours the week of October 16–20, 2017. Thereafter, Lereta placed
   Newsom on part-time status, scheduling him for less than 30 hours per week.
   Newsom continued to work part time until January 30, 2018, when he became
   unable to work at all.
           On February 22, 2018, Newsom submitted an Initial Statement of
   Claim for STD benefits to Reliance. Reliance did not receive that paperwork,
   so he resubmitted it on March 23, 2018. On the claim form, Newsom listed
   his last day of work as January 30, 2018, and noted that he was “first unable
   to work because of [his] disability” on January 29, 2018. Newsom’s treating
   physician likewise indicated that Newsom became “continuously unable to
   work” on January 29, 2018. However, Newsom’s physician also estimated
   that he would be able to return to work by August 1, 2018. Lereta indicated
   on the claim form that Newsom had worked four days per week for seven
   hours per day (28 hours/week) before he stopped working altogether.
           Based on this information, Reliance initially denied Newsom’s STD
   claim, referencing January 31, 2018, as the date of loss and noting that Lereta
   indicated Newsom had been working only 28 hours per week prior to that
   date, meaning he did not qualify as a full-time active employee and thus did
   not qualify for benefit coverage. Citing the termination language in the STD
   policy, Reliance explained that Newsom was no longer “eligible” for
   coverage because he was not working “full time” prior to becoming disabled.
           Certain provisions of the applicable Reliance policies 1 are particularly
   pertinent to Newsom’s claim and Reliance’s evaluation of it, as they set forth
   who was eligible for benefits and defined covered disabilities:



           1
             The provisions are excerpted from Reliance’s LTD policy. Reliance’s STD
   policy is substantially similar; however, its definition of “Partially Disabled” is distinct
   from that in the LTD policy, in that the STD policy defines the term as “the Insured is




                                                3
Case: 20-10994        Document: 00516209171              Page: 4      Date Filed: 02/18/2022




                                         No. 20-10994
                                       c/w No. 21-10519
           ELIGIBLE CLASSES: Each active, Full-time employee of
           LERETA, . . . effective November 1, 2015, as amended through
           January 1, 2018, except any person employed on a temporary
           or seasonal basis . . . .
           ...
           “Full-time” means working for you for a minimum of 30 hours
           during a person’s regular work week.
           ...
           “Totally Disabled” and “Total Disability” mean, that as a
           result of an Injury or Sickness:
                   (1) during the Elimination Period and for the first 24
                   months for which a Monthly Benefit is payable, an
                   Insured cannot perform the material duties of his/her
                   Regular Occupation;
                           (a) “Partially Disabled” and “Partial Disability”
                           mean that as a result of an Injury or Sickness an
                           Insured is capable of performing the material
                           duties of his/her Regular Occupation on a part-
                           time basis or some of the material duties on a full-
                           time basis. An Insured who is Partially Disabled
                           will be considered Totally Disabled, except
                           during the Elimination Period;
                           (b) “Residual Disability” means being Partially
                           Disabled during the Elimination Period. Residual
                           Disability will be considered Total Disability;
                           and
                   (2) after a Monthly Benefit has been paid for 24 months,
                   an Insured cannot perform the material duties of Any
                   Occupation. We consider the Insured Totally Disabled
                   if due to an Injury or Sickness he or she is capable of only


   unable to perform the material duties of his/her own job and is under the regular care of a
   Physician.”




                                               4
Case: 20-10994       Document: 00516209171             Page: 5      Date Filed: 02/18/2022




                                        No. 20-10994
                                      c/w No. 21-10519
                  performing the material duties on a part-time basis or
                  part of the material duties on a full-time basis.
          ...
          TERMINATION OF INDIVIDUAL INSURANCE: The
          insurance of an Insured will terminate on . . . the date the
          Insured ceases to meet the Eligibility Requirements . . . .
   (Emphasis added). Critically for this case, the policies did not define
   “regular work week.”
          Relying on these policy provisions, Newsom appealed Reliance’s
   initial denial of his STD claim, contending that Reliance had incorrectly
   determined his date of “disability,” i.e., when Newsom could no longer
   “perform the material duties of his/her regular [o]ccupation.” He asserted
   the true date of disability occurred the week of October 16, 2017—his last
   scheduled 32-hour work week—because his disability required him to work a
   reduced schedule (28 hours/week) after that week.                  Newsom further
   contended that the number of hours that he actually worked per week was
   irrelevant because his “regular” work week, i.e., his schedule set by Lereta,
   was full time (30+ hours/week) through the week of October 16, 2017. Upon
   further review, Reliance’s STD claim examiner agreed, determining that
   Newsom’s date of disability was October 23, 2017. Reliance thus paid
   Newsom STD benefits for the 26-week maximum STD benefit period
   (October 30, 2017 (Newsom’s eighth day of disability, per the terms of the
   policy) to April 30, 2018). 2
          Newsom also applied for LTD benefits.                  But Reliance’s LTD
   examiner denied Newsom’s claim. As with Newsom’s initial STD denial,
   the LTD examiner determined that Newsom’s date of disability was January


          2
           Newsom received partial disability benefits from October 30, 2017 to January 29,
   2018, when he became unable to work at all. He received full STD benefits thereafter.




                                              5
Case: 20-10994          Document: 00516209171               Page: 6       Date Filed: 02/18/2022




                                            No. 20-10994
                                          c/w No. 21-10519
   31, 2018, and that because Newsom did not work at least a 30-hour week (i.e.,
   full time) in the weeks prior to that date, he was ineligible for LTD benefits.
   Newsom appealed the denial, but unlike his STD appeal, Reliance affirmed
   its decision to deny Newsom LTD benefits.
          Newsom then filed this action, challenging Reliance’s denial of LTD
   benefits under 29 U.S.C. § 1132(a)(1)(B) of ERISA. He also sought to
   recover attorneys’ fees and costs pursuant to § 1132(g). In his complaint,
   Newsom contended that Reliance’s interpretation of the “full-time”
   provision in its LTD policy was unreasonable because an employee would fall
   in and out of coverage based on the number of hours that employee actually
   worked each week.            The parties agreed to a trial upon submission of
   documentary evidence, 3 and the district court ruled for Newsom, concluding
   that Reliance erroneously denied Newsom LTD benefits.
          The district court’s holding rested on its interpretation of the term
   “regular work week” as used in the definition of “full-time” in the LTD
   policy. The district court agreed with Newsom that “regular work week”
   essentially meant “normal, ordinary, standard work week” or “scheduled
   work week” and disagreed with Reliance’s view that “actual hours worked”
   were determinative.           To arrive at this conclusion, the district court
   conducted a textual analysis of the word “regular” using the Oxford English
   Dictionary definition (“Having the usual, typical, or expected attributes,
   qualities, parts, etc.; normal, ordinary, standard.”) as well as the Merriam-
   Webster dictionary definition (“normal, standard”).
          The court noted several advantages to its “scheduled work week”
   definition, including that “it removes minor variations in actual hours
   worked from the eligibility determination and makes eligibility more


          3
              This included the administrative record as well as trial briefing by the parties.




                                                  6
Case: 20-10994        Document: 00516209171             Page: 7      Date Filed: 02/18/2022




                                         No. 20-10994
                                       c/w No. 21-10519
   predictable and ascertainable.” Along these same lines, the court concluded
   that it “leaves the employer in control over which employees are full time
   and which are part time.”            Applying its definition, the district court
   determined that because Newsom was scheduled to work 32-hour weeks
   through the week of October 16, 2017, 4 he was a full-time employee for the
   purposes of the LTD policy regardless of whether he actually worked more
   than 30 hours each of those weeks.
           The district court next resolved Newsom’s date of disability.
   Newsom, consistent with the STD claim examiner, asserted that his date of
   disability was October 23, 2017. Reliance and the LTD claim examiner
   disagreed, asserting that Newsom’s date of disability was January 31, 2018—
   the day after Newsom became unable to work at all. The district court again
   agreed with Newsom, finding that as of October 23, 2017, “Newsom was
   unable to perform the material duties of his job on a full time basis,” and
   concluded Newsom was therefore partially disabled as of that date. 5 Based
   on these findings, the court without further analysis concluded “that the
   undisputed record show[ed] that Newsom is disabled and entitled to [LTD]
   benefits in the amount of $194,290.72.”
           Reliance timely appealed, contending (1) the district court erred in its
   interpretation of “regular work week” under the LTD policy, rendering its
   determination that Newsom was eligible for LTD benefits erroneous; (2) the
   district court erred in finding October 23, 2017, as Newsom’s date of


           4
            The district court explained that although “the exact date is unclear[,]” “Lereta
   placed Newsom on part-time status (scheduled <30 hours per week) on or around October
   23, 2017.”
           5
             The court was also persuaded by Reliance’s own determination that, for his STD
   claim, October 23, 2017 was Newsom’s date of disability. The court concluded that based
   on the record, “it [wa]s undisputed that Newsom was partially disabled beginning October
   23, 2017, and totally disabled beginning January 31, 2018.”




                                               7
Case: 20-10994       Document: 00516209171        Page: 8    Date Filed: 02/18/2022




                                    No. 20-10994
                                  c/w No. 21-10519
   disability; and (3) even if the district court was correct in finding that
   Newsom was eligible for benefits, it should have remanded the claim back to
   Reliance for an analysis of whether Newsom was disabled. We address these
   issues in turn.
                                        II.
          We “review de novo a nondiscretionary denial of benefits challenged
   under ERISA, regardless of whether the denial is based on factual
   determinations or interpretation of the plan’s language.” Miller v. Reliance
   Standard Life Ins. Co., 999 F.3d 280, 283 (5th Cir. 2021). Notwithstanding,
   the parties disagree as to how we should review the district court’s factual
   findings made after trial of Newsom’s claim on the documentary record.
   Newsom asserts that under Federal Rule of Civil Procedure 52(a), the district
   court’s findings “must not be set aside unless clearly erroneous.” Reliance,
   on the other hand, asserts that there are no Fifth Circuit decisions that
   discuss the standard of this court’s factual review since Ariana M., which
   overturned prior precedent and held that the district court should apply de
   novo review even “when [a plan administrator’s] denial is based on a factual
   determination.” Ariana M. v. Humana Health Plan of Texas, Inc., 884 F.3d
   246, 256 (5th Cir. 2018) (en banc). Reliance also refers us to Pike v. Hartford
   Life and Accident Insurance Co., 368 F. Supp. 3d 1018 (E.D. Tex. 2019), a case
   that surveyed other circuits and applied de novo review of the ERISA claim in
   its entirety, including a factual review. But as Reliance’s own brief concedes,
   Ariana M. refers to a district court’s review of an administrator’s factual
   findings, not to our review of the district court’s factual findings.
   Accordingly, we will not set aside the district court’s factual findings unless
   they are clearly erroneous. Fed. R. Civ. P. 52(a)(6).




                                         8
Case: 20-10994       Document: 00516209171         Page: 9     Date Filed: 02/18/2022




                                      No. 20-10994
                                    c/w No. 21-10519
                                         III.
                                          A.
          Reliance first contends that the district court erred in its interpretation
   of “regular work week” under the LTD policy. We disagree. In fact, we
   need not tarry long on this question because this court effectively answered
   it in Miller, see 999 F.3d at 285.
          “When construing ERISA plan provisions, courts are to give the
   language of an insurance contract its ordinary and generally accepted
   meaning if such a meaning exists.” Id. at 283 (quoting Green v. Life Ins. Co.
   of North America, 754 F.3d 324, 331 (5th Cir. 2014)). “We apply the rule
   of contra proferentem to ambiguous terms—construing them strictly in favor
   of the insured—but ‘[o]nly if the plan terms remain ambiguous after applying
   ordinary principles of contract interpretation.’” Id. (quoting Ramirez v.
   United of Omaha Life Ins. Co., 872 F.3d 721, 725 (5th Cir. 2017)).
          In Miller, we reviewed the same Reliance policy language at issue here
   and agreed with the Sixth Circuit that the term “full time” and its reference
   to a “regular work week,” as set forth in the policy’s “eligible class”
   provision, is ambiguous and should thus be interpreted in favor of the insured
   pursuant to the rule of contra proferentem. Id. at 285; see also Wallace v.
   Oakwood Healthcare, Inc., 954 F.3d 879, 894 (6th Cir. 2020) (construing
   Reliance’s policy language). Following Miller, we again reject Reliance’s
   assertion that “regular work week” has an unambiguous, narrow meaning:
   namely, the “hours actually worked.”          And, mindful of the rule that
   ambiguous language must be construed in favor of the insured, we conclude
   that the district court did not err by interpreting the term “full time” and its
   reference to a “regular work week” to mean the “scheduled work week” set
   by Lereta for Newsom.




                                           9
Case: 20-10994        Document: 00516209171              Page: 10       Date Filed: 02/18/2022




                                          No. 20-10994
                                        c/w No. 21-10519
                                               B.
           Likewise, the district court did not err in finding October 23, 2017, as
   Newsom’s date of alleged disability. 6 As discussed above, we review the
   district court’s factual findings for clear error. Fed. R. Civ. P. 52(a)(6).
   This is a high standard, meaning “[w]e will not conclude that a district
   court’s finding of fact was clearly erroneous based only on our belief that, had
   [we] been sitting as the trier of fact, [we] would have weighed the evidence
   differently and made a different finding.” United States v. Rodriguez, 630
   F.3d 377, 380 (5th Cir. 2011) (internal quotation marks and citation omitted).
   We will only reverse “if a review of all the evidence leaves us with the definite
   and firm conviction that a mistake has been committed.” Id. (internal
   quotation marks and citation omitted). Reviewing the record here, we are
   not left with such a conviction.
           Based on the relevant policy definitions, quoted supra in Part I, the
   district court concluded that Newsom was Partially Disabled as of October
   23, 2017, the date Lereta cut Newsom’s hours to 28 hours per week, because
   he was unable to perform the “material duties” of his job on a “full-time
   basis.” The court also concluded that the Elimination Period started on
   October 23, 2017, and that Newsom was thus Partially Disabled during the
   Elimination Period. 7 Finally, the court concluded that Newsom had a


           6
               By reaching this conclusion, we are not agreeing or disagreeing with the district
   court that Newsom was disabled, as defined by the LTD policy; as discussed infra, we
   conclude that issue was not yet ripe for the court to decide. Nonetheless, determining the
   date of Newsom’s alleged disability is necessary because it is intertwined with Newsom’s
   eligibility determination.
           7
              The policy defines “Elimination Period” as “a period of consecutive days of
   Total Disability, as shown on the Schedule of Benefits page, for which no benefit is payable.
   It begins on the first day of Total Disability.” The Schedule of Benefits page provides that
   the Elimination Period for employees working outside of the State of California, such as
   Newsom, is “180 consecutive days of Total Disability.”




                                                10
Case: 20-10994      Document: 00516209171          Page: 11   Date Filed: 02/18/2022




                                      No. 20-10994
                                    c/w No. 21-10519
   Residual Disability, and therefore a Total Disability, as of October 23, 2017,
   making that date Newsom’s date of alleged disability. The court noted that
   this finding was “consistent with Reliance’s own determination in
   connection with Newsom’s STD claim,” which it found “very probative.”
   In other words, the court viewed Newsom’s alleged disability as progressive,
   not as two independent losses.
          Reliance counters that its STD decision should have no bearing on the
   separate LTD decision. And in a somewhat circular argument, Reliance
   contends that Newsom’s disability date could not be October 23, 2017,
   because his time records reflect that he worked 30 or more hours, i.e., full
   time, during a few subsequent weeks. But this contention again presumes
   that “regular work week” as used in Reliance’s LTD policy means “hours
   actually worked.”      We rejected that contention above, and Reliance’s
   argument fails in this instance for the same reasons. Regardless, accepting
   arguendo Reliance’s position that the district court should not have
   considered the STD decision, the district court reached the same conclusion
   by applying the LTD policy language to the facts before it. We find no clear
   error in the district court’s analysis.
                                             C.
          Reliance last contends that even if the district court was correct in
   finding that Newsom was eligible for benefits, it should have remanded the
   claim for Reliance to develop a full factual record and make the initial
   decision on whether to award benefits, and in what amount. Newsom, on the
   other hand, contends that “[r]emand would amount to an impermissible
   ‘second bite at the denial apple’” and was, and is, unnecessary due to the
   district court’s de novo standard of review. We ultimately agree with Reliance
   that remand is necessary in this case.




                                             11
Case: 20-10994       Document: 00516209171              Page: 12       Date Filed: 02/18/2022




                                         No. 20-10994
                                       c/w No. 21-10519
           Newsom primarily cites Vega v. National Life Insurance Services, Inc.,
   188 F.3d 287 (5th Cir. 1999) (en banc), overruled on other grounds by Metro.
   Life Ins. Co. v. Glenn, 554 U.S. 105 (2008), in support of his position that we
   should decline to order a remand to Reliance for further record development.
   In Vega, the court encouraged parties to make their record prior to coming to
   federal court and stated that “allow[ing] the administrator another
   opportunity to make a record discourages this effort.” Vega, 188 F.3d at 302
   n.13.   However, Vega’s applicability to this case is more limited than
   Newsom’s reading, as Vega itself suggests:
           In some special circumstances a remand to the administrator
           for further consideration may be justified. [In Vega], however,
           the only issue in dispute was whether a material
           misrepresentation was made. [The Vega court] decline[d] to
           remand to the administrator to allow him to make a more complete
           record on this point.
   Id. (emphasis added). Here, unlike in Vega, a remand to the administrator
   would not be to make “a more complete record” on whether Newsom was
   eligible for LTD benefits.          Rather, a remand would be for a merits
   determination about Newsom’s entitlement to LTD benefits—a separate
   issue, and one on which Reliance did not develop a record after finding
   Newsom ineligible for LTD benefits. 8



           8
             Newsom cites other cases for the general proposition that piecemeal litigation is
   discouraged. However, these cases are also distinguishable because, unlike the case at
   hand, they concern matters in which the plan administrators had previously addressed the
   grant or denial of benefits on the merits. That said, we are sympathetic to Newsom’s
   concern that remand will prolong his wait for benefits, and we accordingly emphasize that
   the purpose of remanding his claim is not to relitigate Newsom’s eligibility for LTD
   benefits. Instead, on remand Reliance should expeditiously evaluate the record as to the
   merits of Newsom’s LTD benefits claim—i.e., as discussed infra above the line, Reliance
   should determine whether his inability to work resulted from “Injury or Sickness” as
   defined in the policy and award benefits as warranted. And consistent with our precedent,




                                               12
Case: 20-10994       Document: 00516209171             Page: 13      Date Filed: 02/18/2022




                                        No. 20-10994
                                      c/w No. 21-10519
           Schadler v. Anthem Life Insurance Co., 147 F.3d 388 (5th Cir. 1998),
   cited by Reliance, is more analogous to this case. In Schadler, the plan
   administrator initially denied the insured’s claim based on coverage
   eligibility. 147 F.3d at 395. After the administrator retreated from its initial
   position that the insured lacked coverage, we instructed the district court to
   remand the case to the plan administrator “for the development of a full
   factual record and for the making of the decision on whether to grant or deny
   benefits . . . .” Id. at 398.
           The distinction that keeps Schadler from simply settling this issue for
   Reliance, however, is that the plan in Schadler “vest[ed] the administrator
   with the discretion to interpret its terms[,]” such that the district court was
   required to review the administrator’s decision for abuse of discretion. Id. at
   394–95. Here, by contrast, we address a nondiscretionary plan, and the
   district court was required to review the administrator’s decision de novo. See
   Ariana M., 884 F.3d at 256. This is a notable distinction because the standard
   of review played at least some role in the Schadler court’s decision to remand
   to the administrator. See Schadler, 147 F.3d at 398 (“Because Defendants
   denied that coverage ever existed until the matter was before the district
   court, the administrator never had occasion to exercise any discretion to
   interpret the terms of the Plan.”).
           According to Reliance, remand is nonetheless proper here because
   “the disability issue did not ripen into an apple ready to be bitten until after
   an initial finding of eligibility.” Reliance offers Pakovich v. Broadspire, 535
   F.3d 601 (7th Cir. 2008), as persuasive authority for its contention that




   Reliance will only have one opportunity to make a disability determination on the merits.
   Vega, 188 F.3d at 302 n.13.




                                              13
Case: 20-10994       Document: 00516209171              Page: 14      Date Filed: 02/18/2022




                                         No. 20-10994
                                       c/w No. 21-10519
   remand is warranted “when the plan has not made a decision on an element
   of the claim.” In Pakovich, the Seventh Circuit reasoned that
           it is unnecessary for plans to hedge their bets on a possible
           reversal on appeal by requiring that, after a plan has already
           found that an employee does not qualify for disability benefits
           under the “own occupation” standard, it also must determine
           whether the employee is disabled from “any occupation.”
   Id. at 605. We find this reasoning persuasive.
           The district court declined to follow Pakovich, reasoning that “[h]ere,
   the question before the Court—own occupation benefits—is the precise
   question Reliance decided at the administrative level, and this Court’s review
   of that decision is de novo, not deferential.” But the record indicates that
   Reliance only made an eligibility determination, namely that Newsom was not
   eligible for LTD benefits because he was not a full-time employee. Reliance
   did not further evaluate the record to reach the merits of Newsom’s claim or
   otherwise make an alternative decision beyond its eligibility determination. 9
   This is a distinction that makes all the difference: Where the question for
   eligibility is whether Newsom was an “active, full time employee of
   LERETA, LLC,” the question for determining Total Disability is whether
   Newsom “as a result of an Injury or Sickness . . . cannot perform the material
   duties of his . . . Regular Occupation.” (Emphasis added.) Indeed, the


           9
              Although the parties agreed to a trial upon submission of documentary evidence,
   the record is clear that Reliance’s agreement was limited to trying Newsom’s challenge to
   its decision regarding Newsom’s eligibility for LTD benefits. In the district court,
   beginning with its answer to Newsom’s complaint, Reliance framed its view of the scope of
   the trial: “no decision was made on whether Plaintiff was Totally Disabled because he was
   not eligible for coverage under the policy”; “Plaintiff’s claim was denied due to lack of
   coverage and Reliance Standard was therefore not required to consider whether he was
   Totally Disabled under the [LTD] plan . . . . [O]nly in the event that coverage is
   established—which is denied, remand to Reliance Standard to consider the question of
   disability is necessary.”




                                              14
Case: 20-10994        Document: 00516209171              Page: 15       Date Filed: 02/18/2022




                                         No. 20-10994
                                       c/w No. 21-10519
   district court did not connect Newsom’s inability to work after October 23,
   2017—which we agree gave rise to his eligibility for benefits—with his
   “injury” or “sickness” as required to support a conclusion that Newsom was
   disabled under the policy.          Instead, the district court appears to have
   conflated the issues of eligibility and disability, which are in fact distinct.
           This perhaps also explains why the district court summarily
   concluded “the undisputed record shows that Newsom is disabled and
   entitled to benefits in the amount of $194,290.72.” The court provided no
   explanation for how it reached the amount of disability that Newsom should
   be awarded beyond notating that “there is no evidence of any offset or
   reduction to which Reliance is entitled.” In ERISA cases judicial review is
   limited to the administrative record, Katherine P. v. Humana Health Plan,
   Inc., 959 F.3d 206, 207–08 (5th Cir. 2020), and the record tried by the district
   court in this case was limited to Reliance’s eligibility determination.
   Although that factual record contains medical records Newsom submitted
   during Reliance’s evaluation of his claim, the merits evidence is at best
   incomplete and thus undermines the district court’s benefits determination.
           But even if that were not the case, the court’s benefits determination
   does not fully square with the record. For example, the record reflects that
   Newsom’s own treating physician indicated that Newsom was unable to
   work by the end of January 2018, but estimated that Newsom could return to
   work by August 1, 2018. This is not addressed in the district court’s order. 10
   Further, although the district court did not state as much, the $194,290.72


           10
              Along these same lines, the policy provides that other income benefits were to be
   subtracted from the “benefit amount payable” to the policy holder. But as noted in
   Reliance’s briefing, “[t]wenty-four months of benefits would have ended on April 20,
   2020, using the onset date selected by the district court.” Because the administrative
   record closed on May 17, 2019, the district court could not have considered any potential
   offset or reduction in benefits occurring thereafter.




                                               15
Case: 20-10994      Document: 00516209171             Page: 16      Date Filed: 02/18/2022




                                       No. 20-10994
                                     c/w No. 21-10519
   awarded appears to equate to $6,699.68 per month for 29 months (May 2018
   to September 2020), presumably based on Newsom’s calculation set forth in
   his trial briefing. 11 Assuming this is true, it conflicts with the policy provision
   that after a monthly benefit has been paid for 24 months, there must be a
   finding that “an Insured cannot perform the material duties of Any
   Occupation”; the district court expressly stated that it did “not address ‘any
   occupation’ disability and express[ed] no opinion regarding future benefits.”
          At the end of the day, however, squaring these circles is secondary to
   the question of whether Newsom was disabled “as a result of an Injury or
   Sickness” as defined by the LTD policy, and therefore entitled to LTD
   benefits. An administrative record answering these questions was simply not
   before the district court, irrespective of its de novo review.               Once it
   determined that Newsom was not eligible for LTD benefits, Reliance
   stopped. Once the district court determined that Newsom was in fact eligible
   for LTD benefits, and the date on which his eligibility began, it should have
   stopped as well and remanded the case for Reliance to make the separate
   disability determination.
                                            IV.
          As a final matter, Reliance separately appealed the district court’s
   order entered April 26, 2021, granting Newsom’s motion for attorney’s fees,
   which was filed after this appeal was noticed. See Notice of Appeal, at 1,
   Newsom v. Reliance Standard Life Ins., No. 21-10519, (May 20, 2021). The
   second appeal was dismissed by the Clerk on July 15, 2021, for failure to file
   a brief and record excerpts. Reliance filed a motion to reinstate its appeal of


          11
             Newsom alleged that he was owed a monthly LTD benefit of $6,699.68 per
   month—60% of his $11,166.13 monthly earnings. Newsom further alleged that the
   administrative record contained no evidence of income that would create an offset under
   the terms of the policy.




                                             16
Case: 20-10994    Document: 00516209171         Page: 17     Date Filed: 02/18/2022




                                   No. 20-10994
                                 c/w No. 21-10519
   the attorney’s fees award, consolidate that appeal with this one, and adopt
   the briefs and argument submitted in this case for both appeals. In the light
   of our conclusion that this case should be remanded for a determination by
   Reliance of LTD benefits to which Newsom is entitled, we conclude that the
   district court’s order awarding Newsom attorney’s fees must likewise be
   revisited on remand. By separate order entered in appeal No. 21-10519, we
   accordingly grant Reliance’s motion to reinstate that appeal and consolidate
   the cases for the purpose of remanding Newsom’s claim, including his
   entitlement to attorney’s fees, for further proceedings. We express no
   opinion on the merits of Newsom’s motion for attorney’s fees pending
   resolution of his LTD benefits claim.
                                 *         *    *
          For the foregoing reasons, we AFFIRM the judgment of the district
   court as to Newsom’s eligibility for LTD benefits and Newsom’s date of
   disability; we VACATE the judgment of the district court as to Newsom’s
   entitlement to LTD benefits; we likewise VACATE the district court’s
   order granting Newsom’s motion or attorney’s fees; and we REMAND to
   the district court with instructions to remand Newsom’s claim to the
   administrator for further proceedings consistent with this opinion.
                  AFFIRMED in part; VACATED in part; REMANDED.




                                           17